UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: (811- ) Exact name of registrant as specified in charter: Putnam Global Natural Resources Fund Address of principal executive offices: One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service: Beth S. Mazor, Vice President One Post Office Square Boston, Massachusetts 02109 Copy to: John W. Gerstmayr, Esq. Ropes & Gray LLP One International Place Boston, Massachusetts 02110 Registrants telephone number, including area code: (617) 292-1000 Date of fiscal year end: August 31, 2008 Date of reporting period: November 30, 2007 Item 1. Schedule of Investments: Putnam Global Natural Resources Fund The fund's portfolio 11/30/07 (Unaudited) COMMON STOCKS (98.2%)(a) Shares Value Chemicals (6.9%) Akzo Nobel NV (Netherlands) 70,163 $5,380,617 BASF AG (Germany) 42,897 5,949,010 Celanese Corp. Ser. A 503,900 19,994,752 CF Industries Holdings, Inc. 63,300 5,759,034 E.I. du Pont de Nemours & Co. 230,054 10,616,992 Rohm & Haas Co. 110,400 6,002,448 Construction (1.2%) Martin Marietta Materials, Inc. (S) 66,881 Containers (1.4%) Ball Corp. 88,200 4,079,250 Crown Holdings, Inc. (NON) 274,800 7,051,368 Energy (15.4%) Cameron International Corp. (NON) (S) 122,300 11,402,029 Electromagnetic GeoServices AS (Norway) (NON) 211,470 2,099,469 Electromagnetic GeoServices AS 144A (Norway) (NON) 34,725 344,749 ENSCO International, Inc. (S) 155,300 8,362,905 Global Industries, Ltd. (NON) (S) 707,600 15,687,492 Grant Prideco, Inc. (NON) 176,200 8,475,220 Halliburton Co. (S) 450,596 16,496,320 National-Oilwell Varco, Inc. (NON) 257,800 17,569,070 Petroleum Geo-Services ASA (Norway) 219,250 6,292,668 Pride International, Inc. (NON) 158,306 5,219,349 Saipem SpA (Italy) 283,786 11,338,258 Schlumberger, Ltd. (S) 168,400 15,736,980 Engineering & Construction (1.3%) Chiyoda Corp. (Japan) 758,000 Forest Products and Packaging (0.8%) Smurfit Kappa PLC (Ireland) (NON) 325,960 5,485,988 Smurfit Kappa PLC 144A (Ireland) (NON) 53,286 896,817 Metals (7.6%) Alcoa, Inc. 264,100 9,605,317 BHP Billiton PLC (United Kingdom) 173,110 5,721,210 Freeport-McMoRan Copper & Gold, Inc. Class B 98,000 9,695,140 Hyundai Steel Co. (South Korea) 30 2,555 Nucor Corp. 167,800 9,935,438 Salzgitter AG (Germany) 28,987 4,621,929 Teck Cominco, Ltd. Class B (Canada) 103,730 3,969,683 TMK OAO GDR (Russia) 69,058 3,004,023 TMK OAO 144A GDR (Russia) 27,704 1,205,124 United States Steel Corp. 58,560 5,721,312 Xstrata PLC (Switzerland) 73,580 5,173,789 Oil & Gas (62.6%) Apache Corp. 270,831 26,213,732 BP PLC (United Kingdom) 4,186,510 50,798,861 ConocoPhillips (SEG) 841,000 67,313,640 Devon Energy Corp. (S) 412,474 34,156,972 EOG Resources, Inc. (S) 191,272 15,833,496 Fred Olsen Energy ASA (Norway) 158,700 7,906,497 Gazprom (Russia) 589,226 7,830,814 Hess Corp. 228,200 16,252,404 KazMunaiGas Exploration Production GDR (Kazakhstan) 278,800 7,513,660 Lukoil ADR (Russia) 112,433 9,579,292 Marathon Oil Corp. 654,598 36,592,028 Nexen, Inc. (Canada) 190,800 5,412,482 Nippon Mining Holdings, Inc. (Japan) 1,086,000 7,954,669 Occidental Petroleum Corp. 553,106 38,590,206 Saras SpA (Italy) 1,400,485 8,111,331 Statoil ASA (Norway) 659,900 21,441,181 Suncor Energy, Inc. (Canada) 109,900 10,499,140 Total SA (France) 409,753 33,119,968 Total SA ADR (France) (S) 284,438 23,016,723 Ultra Petroleum Corp. (NON) 112,800 7,320,720 Valero Energy Corp. 321,454 20,917,012 XTO Energy, Inc. 449,066 27,761,260 Utilities & Power (1.0%) Babcock & Brown Wind Partners (Australia) 5,031,575 Total common stocks (cost $570,358,307) SHORT-TERM INVESTMENTS (17.1%)(a) Principal amount/shares Value Putnam Prime Money Market Fund (e) 16,657,921 $16,657,921 Short-term investments held as collateral for loaned securities with yields ranging from 4.40% to 5.44% and due dates ranging from December 31, 2007 to January 29, 2008 (d) $115,650,949 115,336,519 Total short-term investments (cost $131,994,440) TOTAL INVESTMENTS Total investments (cost $702,352,747) (b) FORWARD CURRENCY CONTRACTS TO BUY at 11/30/07 (aggregate face value $34,574,485) (Unaudited) Unrealized Aggregate Delivery appreciation/ Value face value date (depreciation) Australian Dollar $4,157,213 $4,094,265 1/16/08 $62,948 British Pound 6,454,267 6,380,259 12/19/07 74,008 Canadian Dollar 19,430,941 19,476,949 1/16/08 (46,008) Japanese Yen 2,425,374 2,356,961 2/20/08 68,413 Swedish Krona 557,940 523,010 12/19/07 34,930 Swiss Franc 1,758,794 1,743,041 12/19/07 15,753 Total FORWARD CURRENCY CONTRACTS TO SELL at 11/30/07 (aggregate face value $102,269,631) (Unaudited) Unrealized Aggregate Delivery appreciation/ Value face value date (depreciation) Euro $65,856,430 $61,843,995 12/19/07 $(4,012,435) Hong Kong Dollar 3,317,494 3,323,140 2/20/08 5,646 Japanese Yen 5,431,960 5,379,786 2/20/08 (52,174) Norwegian Krone 32,332,868 31,722,710 12/19/07 (610,158) Total FUTURES CONTRACTS OUTSTANDING at 11/30/07 (Unaudited) Number of Expiration Unrealized contracts Value date appreciation S&P 500 Index (Long) 26 $9,644,050 Dec-07 $48,944 NOTES (a) Percentages indicated are based on net assets of $773,461,520 . (b) The aggregate identified cost on a tax basis is $702,564,262, resulting in gross unrealized appreciation and depreciation of $204,029,670 and $14,947,230, respectively, or net unrealized appreciation of $189,082,440. (NON) Non-income-producing security. (SEG) A portion of this security was pledged and segregated with the custodian to cover margin requirements for futures contracts at November 30, 2007. (d) The fund may lend securities, through its agents, to qualified borrowers in order to earn additional income. The loans are collateralized by cash and/or securities in an amount at least equal to the market value of the securities loaned. The market value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the funds agents; the fund will bear the risk of loss with respect to the investment of the cash collateral. At November 30, 2007, the value of securities loaned amounted to $112,402,281. The fund received cash collateral of $115,336,519 which is pooled with collateral of other Putnam funds into 54 issues of short-term investments. (e) The fund invests in Putnam Prime Money Market Fund, an open-end management investment company managed by Putnam Investment Management, LLC ("Putnam Management"), the fund's manager, a wholly-owned subsidiary of Putnam, LLC. Investments in Putnam Prime Money Market Fund are valued at its closing net asset value each business day. Management fees paid by the fund are reduced by an amount equal to the management fees paid by Putnam Prime Money Market Fund with respect to assets invested by the fund in Putnam Prime Money Market Fund. Income distributions earned by the fund totaled $131,240 for the period ended November 30, 2007. During the period ended November 30, 2007, cost of purchases and proceeds of sales of investments in Putnam Prime Money Market Fund aggregated $45,047,442 and $28,389,521, respectively. (S) Securities on loan, in part or in entirety, at November 30, 2007. At November 30, 2007, liquid assets totaling $3,316,973 have been designated as collateral for open forward contracts. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. ADR or GDR after the name of a foreign holding stands for American Depository Receipts or Global Depository Receipts, respectively, representing ownership of foreign securities on deposit with a custodian bank. DIVERSIFICATION BY COUNTRY Distribution of investments by country of issue at November 30, 2007: (as a percentage of Portfolio Value) Australia 1.0% Canada 2.6 France 7.2 Germany 1.4 Ireland 0.8 Italy 2.5 Japan 2.3 Kazakhstan 1.0 Netherlands 0.7 Norway 4.9 Russia 2.8 Switzerland 0.6 United Kingdom 7.3 United States 64.9 Total 100.0% Security valuation Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets. If no sales are reported as in the case of some securities traded over-the-counter a security is valued at its last reported bid price. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors, including movements in the U.S. securities markets. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. At November 30, 2007, fair value pricing was used for certain foreign securities in the portfolio. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. Certain investments, including certain restricted securities and derivatives, are also valued at fair value following procedures approved by the Trustees. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security at a given point in time and does not reflect an actual market price, which may be different by a material amount. Forward currency contracts The fund may buy and sell forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts are used to protect against a decline in value relative to the U.S. dollar of the currencies in which its portfolio securities are denominated or quoted (or an increase in the value of a currency in which securities a fund intends to buy are denominated, when a fund holds cash reserves and short term investments), or for other investment purposes. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The market value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in market value is recorded as an unrealized gain or loss. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. Risks may exceed amounts recognized on the statement of assets and liabilities. Forward currency contracts outstanding at period end, if any, are listed after the funds portfolio. Futures and options contracts The fund may use futures and options contracts to hedge against changes in the values of securities the fund owns or expects to purchase, or for other investment purposes. The fund may also write options on swaps or securities it owns or in which it may invest to increase its current returns. The potential risk to the fund is that the change in value of futures and options contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments, if there is an illiquid secondary market for the contracts, or if the counterparty to the contract is unable to perform. Risks may exceed amounts recognized on the statement of assets and liabilities. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. Realized gains and losses on purchased options are included in realized gains and losses on investment securities. If a written call option is exercised, the premium originally received is recorded as an addition to sales proceeds. If a written put option is exercised, the premium originally received is recorded as a reduction to the cost of investments. Futures contracts are valued at the quoted daily settlement prices established by the exchange on which they trade. The fund and the broker agree to exchange an amount of cash equal to the daily fluctuation in the value of the futures contract. Such receipts or payments are known as variation margin. Exchange traded options are valued at the last sale price or, if no sales are reported, the last bid price for purchased options and the last ask price for written options. Options traded over-the-counter are valued using prices supplied by dealers. Futures and written option contracts outstanding at period end, if any, are listed after the funds portfolio. For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant's principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission's rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Global Natural Resources Fund By (Signature and Title): /s/ Janet C. Smith Janet C. Smith Principal Accounting Officer Date: January 28, 2008 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Charles E. Porter Charles E. Porter Principal Executive Officer Date: January 28, 2008 By (Signature and Title): /s/ Steven D. Krichmar Steven D. Krichmar Principal Financial Officer Date: January 28, 2008
